Citation Nr: 1226987	
Decision Date: 08/06/12    Archive Date: 08/10/12

DOCKET NO.  08-35 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a total disability rating for compensation based on individual unemployability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel








INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1966 to November 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in July 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The Veteran's current service connected disabilities include posttraumatic stress disorder, rated 50 percent, left carpal tunnel syndrome, rated 30 percent, and right carpal tunnel syndrome, rated 20 percent.  The combined disability rating is 70 percent, which meets percentage requirements for a total disability rating for compensation on a schedular basis under 38 C.F.R. § 4.16(a).

On VA examination in February 2008, the VA examiner noted that the Veteran was medically retired because of a back disability, which was not service connected, and his bilateral carpal tunnel syndrome, which was service connected.  The VA examiner also stated that the Veteran's psychiatric symptoms had increased since his medical retirement and described the Veteran as exhibiting social anxiety and social avoidance behavior with a decreased ability to enjoy the activities of daily living.  The VA examiner did not provide an opinion regarding the Veteran's employability.  Therefore, further development under the duty to assist is needed.








Accordingly, the case is REMANDED for the following action:

1.  Update the VA records. 

2.  Afford the Veteran a VA psychiatric examination to determine whether posttraumatic stress disorder prevents the Veteran from obtaining or maintaining substantially gainful employment.   

The VA examiner is also to take into account the Veteran's service-connected bilateral carpal tunnel syndrome.  

The Veteran's file should be made available to the examiner for review.  

3. On completion of the foregoing, the claim should be adjudicated.  If the benefit sought is denied, then provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


